COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §             No. 08-21-00051-CV

  IN THE INTEREST OF:                             §                Appeal from the

  M.R.C., X.I.C., K.J.C., and K.J.C.,             §             109th District Court

  Minor Children.                                 §          of Winkler County, Texas

                                                  §             (TC# DC19-17683)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JUNE, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.